DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim status
2.	Claims 1-9 are pending; claims 1, 8 and 9 are independent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley (US 2011/0209088), and further in view of Chaudhri (US 2015/0365306).
Regarding claims 1 and 8, Hinckley teaches a method (figs 4 and 5), a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a computer system with a display and an input element  (fig. 1 and Para 0057) comprising: 
at an electronic device with a touch-sensitive display, and one or more processors (fig. 1 and Para 0045, wherein the computing device 102 using touchscreen functionality and in Para 0057, a processor (e.g., CPU or CPUs)): 
displaying content on the touch-sensitive display (fig. 1); 
detecting movement of a contact in a direction substantially perpendicular to an edge of the touch-sensitive display (fig. 4, step 400, receives an input associated with a bezel and fig. 3 and Para 0063, type of input, wherein the bezel menu can be accessed through a gesture in which a finger of user's hand 306b touches the bezel and then moves across the bezel and onto the display device 308 in the direction of the illustrated arrow); 
upon determining that movement of the contact satisfies a first movement-based threshold, displaying a dock overlaying at least a portion of the content, the dock including a plurality of affordances that, when selected, cause the electronic device to open a respective application that is available on the electronic device (fig. 3, fig. 5, Paras 0063 and 0064, wherein the bezel menu can be accessed through a gesture in which a finger of user's hand 306b touches the bezel and then moves across the bezel and onto the display device 308 in the direction of the illustrated arrow. Paras 0067-0069, displays a visual affordance on a display device associated with a computing device), and 
Hinckley does not expressly disclose while displaying the dock and in accordance with a determination that movement of the contact satisfies a second movement-based threshold greater than the first movement-based threshold, activating an application-switcher user interface that includes respective selectable representations of at least some applications that were recently used on the electronic device.
However, Chaudhri disclosed “while displaying the dock and in accordance with a determination that movement of the contact satisfies a second movement-based threshold greater than the first movement-based threshold, activating an application-switcher user interface that includes respective selectable representations of at least some applications that were recently used on the electronic device”, see figs 33A-D and Paras 0652-0657 and figs 49A-B and Paras 0738-0739.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a method of Hinckley by incorporated the teaching of Chaudhri to include an application launcher or an application selector that allows for selection of one or more applications for display in a shared screen view in order to provide easy-to-use system and method for simultaneously accessing multiple functions or applications on handheld electronic devices.
Regarding claim 2, Hinckley teaches the method of claim 1, wherein the first and second movement-based thresholds are selected from the group consisting of distance thresholds, velocity thresholds, or acceleration thresholds (Para 0080 a threshold distance).
Regarding claim 3, Hinckley teaches the method of claim 1, wherein detecting movement of the contact includes detecting that the contact moves in a substantially vertical direction relative to a bottom-most edge of the touch-sensitive display (fig. 3 and Para 0063).
Regarding claim 4, Hinckley teaches the method of claim 3, wherein displaying the dock includes gradually displaying the dock from the bottom-most edge of the touch-sensitive display (fig. 6 and Para 0073).
Regarding claim 5, Hinckley in view of Chaudhri teaches the method of claim 1, further comprising: while displaying the dock and in accordance with a determination that the contact moves beyond the second movement-based threshold, displaying the content at a scaled down size within the application-switcher user interface (fig. 49A/B and Paras 0738-0739, Chaudhri).
Regarding claim 6, Hinckley in view of Chaudhri teaches the method of claim 5, wherein displaying the content at the scaled down size within the application-switcher user interface includes displaying the content in a chronological place within the application-switcher user interface (fig. 49A/B and Paras 0738-0739, Chaudhri).
Regarding claim 7, Hinckley in view of Chaudhri teaches the method of claim 1, wherein the application-switcher user interface further includes respective selectable representations of at least some system controls for controlling respective system functions of the electronic device (fig. 49A/B and Paras 0738-0739, Chaudhri).
Regarding claim 9, Hinckley teaches an electronic device (fig. 1), comprising: 
a display generation component (fig. 1, a display 108 and Para 0045); 
a touch-sensitive surface (fig. 1 and Para 0045, a display device 108 of the computing device 102 using touchscreen functionality); 
one or more processor (fig. 1 and Para 0057, a processor (e.g., CPU or CPUs))s; and 
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors (Para 0057), the one or more programs including instructions for: 
displaying content on the touch-sensitive display (fig. 1); 
detecting movement of a contact in a direction substantially perpendicular to an edge of the touch-sensitive display (fig. 4, step 400, receives an input associated with a bezel and fig. 3 and Para 0063, type of input, wherein the bezel menu can be accessed through a gesture in which a finger of user's hand 306b touches the bezel and then moves across the bezel and onto the display device 308 in the direction of the illustrated arrow); 
upon determining that movement of the contact satisfies a first movement-based threshold, displaying a dock overlaying at least a portion of the content, the dock including a plurality of affordances that, when selected, cause the electronic device to open a respective application that is available on the electronic device (fig. 3, fig. 5, Paras 0063 and 0064, wherein the bezel menu can be accessed through a gesture in which a finger of user's hand 306b touches the bezel and then moves across the bezel and onto the display device 308 in the direction of the illustrated arrow. Paras 0067-0069, displays a visual affordance on a display device associated with a computing device), and 
Hinckley does not expressly disclose while displaying the dock and in accordance with a determination that movement of the contact satisfies a second movement-based threshold greater than the first movement-based threshold, activating an application-switcher user interface that includes respective selectable representations of at least some applications that were recently used on the electronic device.
However, Chaudhri disclosed “while displaying the dock and in accordance with a determination that movement of the contact satisfies a second movement-based threshold greater than the first movement-based threshold, activating an application-switcher user interface that includes respective selectable representations of at least some applications that were recently used on the electronic device”, see figs 33A-D and Paras 0652-0657 and figs 49A-B and Paras 0738-0739.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified an electronic device of Hinckley by incorporated the teaching of Chaudhri to include an application launcher or an application selector that allows for selection of one or more applications for display in a shared screen view in order to provide easy-to-use system and method for simultaneously accessing multiple functions or applications on handheld electronic devices.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	Ghaudhri (US 2014/0232671), relates generally to portable electronic devices with touch-sensitive surfaces, including but not limited to portable electronic devices with touch-sensitive surfaces that are configured to have multiple open software applications.
B. 	Seo (US 2013/0321340), relate to a portable device, and more particularly, to a portable device displaying a plurality of task screens through a touch screen display and executing an application according to a touch gesture of a user detected on the plurality of task screens, and a method of controlling the same.
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        6/30/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625